Citation Nr: 1720661	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-03 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to September 29, 2016 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

The Veteran represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

During the appeal period, the RO increased the rating for the Veteran's PTSD disability from 50 percent to 70 percent disabling, effective September 29, 2016.  However, as that increase did not represent a total grant of benefits sought on appeal, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board also notes that during the appeal period, the Veteran filed a new claim for service connection for tinnitus, bilateral hearing loss, erectile dysfunction as secondary to PTSD, and entitlement to special monthly compensation for loss of use of a creative organ.  In a May 2017 rating decision, the RO granted all but the bilateral hearing loss claim.  Presently, the Veteran has not filed a notice of disagreement with that decision.  And at this time any dispute that might arise with that decision is not before the Board.  

When this matter was last before the Board in February 2015, the Board remanded the appeal to locate the Veteran's Form 9 to ensure that the case was properly being appealed and to conduct a new PTSD examination under DSM IV criteria.  A review of the record shows that the RO was unable to locate the original Form 9, but made a memorandum to reflect that based upon the presumption of regularity, VA records reflect that the Veteran has properly appealed to the Board.  Additionally, the Veteran was afforded a new PTSD examination which is discussed in more detail below.  While that examination was conducted under the criteria in DSM 5, the Board considers this to be substantial compliance since the exam provides the information the Board needs, and the Veteran, nor his representative have raised the issue in their brief.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, the Board notes that as part of his claim, the Veteran has submitted an updated exam from a private provider under the DSM IV criteria along with a waiver of AOJ review; therefore the Board has the benefit of having two recent exams under both DSM IV and 5. Given the post-remand development, the Board finds that the previous remand directives have been substantially completed and the case is now properly before the Board and may be considered for disposition.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as depressed mood, chronic sleep impairment, hypervigilance, increasingly isolative behavior and inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and suicidal ideation, for the entire appeal period.  

2.  The evidence of record demonstrates that throughout the appeal period the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSION OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2016)  

2.  The criteria for an award of TDIU have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran nor the Veteran's representative has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Merits of the Claim

I.  Increased Rating-PTSD

For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 70 percent disability rating for the entire period on appeal.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, but only if the claim for an increase is received within one year from such date.  See 38 U.S.C.A. § 5110 (b)(3); see also 38 C.F.R. § 3.400(o)(2).  Where the increase in disability occurs more than one year prior to the date of claim, the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110  (a); see also 38 C.F.R. § 3.400(o)(1); Gaston v. Shinseki, 605 F.3d 979, 980 (Fed. Cir. 2010); Swain v. McDonald, 27 Vet. App. 219, 224 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Throughout the appeal period the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas due to symptoms such as depressed mood, chronic sleep impairment, hypervigilance, increasingly isolative behavior and inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and suicidal ideation.

Prior to September 29, 2016, the Veteran's PTSD was evaluated as 50 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Here, the Veteran's GAF score has ranged from 40-50 at various times during the period on appeal.  See May 2011 VA C&P Examination, see also December 2016 DBQ from private physician. 

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants a 70 percent rating, but no greater for the entire period on appeal.  In this regard the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood, chronic sleep impairment, hypervigilance, increasingly isolative behavior, difficulty in establishing  and maintaining effective relationships, suicidal ideation,  and difficulty in adapting to stressful circumstances.  Therefore, the Board finds the Veteran's symptoms of his PTSD warrant a 70 percent disability evaluation, but no greater, for the entire period on appeal.  See 38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, the Veteran has undergone multiple VA medical examinations that have noted problems that reflect occupational impairment, including significant disturbances of motivation and mood and difficulty adapting to stressful circumstances in a work-like setting.  The Board has reviewed the Veteran's records and located the following VA medical examinations related to PTSD and mental health for the current period on appeal: May 2011 VA examination, September 2016 VA examination, and an October 2016 clarification opinion.  Both VA examiners indicated that there are occupational and social deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The September 2016 VA examiner specifically opined as to the impact that the anxiety, hypervigilance, and sleep difficulty have on the Veteran's ability to function in an occupational setting.  Additionally, the examiner discussed how the Veteran's difficulties dealing with stress and dealing with others in a public setting make functioning in most working environments difficult.  Both examiners also noted that the Veteran has flashbacks and nightmares related to his military service on a weekly basis.  These reports are consistent with the Veteran's own reports of leaving his employment due to anxiety.  Further, the VA examinations are consistent with the symptoms indicated within the Veteran's private medical records which indicate flashbacks, nightmares, anxiety, and difficulty dealing with anxiety and hypervigilance.  

With respect to social impairment, the Board once again notes that both VA examiners noted social impairment in most areas.  Specifically, the examiners have noted that the Veteran has consistently reported issues with significant social isolation which has worsened over the years.  Additionally, the Veteran's wife has reported that the Veteran has issues with impulse control and gets angry easily.  Both VA examinations indicated that the Veteran has experienced suicidal ideation, chronic sleep impairment, and a difficulty in maintaining effective social relationships.  These reports are also consistent with the Veteran's private medical records for the period on appeal.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms of his PTSD warrant a 70 percent disability evaluation, but no greater for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, the Board notes that the Veteran has a depressed mood, chronic sleep impairment, suicidal ideation, hypervigilance, anger control issues, increasingly isolative behavior, difficulty in adapting to stressful circumstances, and difficulty establishing and maintaining effective work and social relationships.  

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's disorder is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.  In the Board's judgment, considering all the lay and medical evidence as outlined above, the Veteran retains functioning beyond what can be considered complete impairment in both social and occupational functioning nor does it more nearly approximate this level of disability.  See 38 C.F.R. §§ 4.3, 4.7.  The evidence above indicates that during this period of time the Veteran had significant impairment, but the evidence shows that he retained ability to complete social and occupational tasks beyond that contemplated by a 100 percent schedular rating.  

The Board has reviewed the December 2016 DBQ completed by the Veteran's private physician, Dr. E.W.H which indicated total occupational and social impairment.  However, the Board notes that the actual appropriate rating under the Diagnostic Code is a determination to be made by the Board.  Further, to the extent the Dr. E.W.H opined as to the medical level of disability based on his expertise, the Board does not find his opinion highly probative as it does not contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board certainly respects that Dr. E.W.H has treated the Veteran for many years, however the December 2016 DBQ offers no medical explanation that would allow the Board to evaluate the Veteran's disability or make factual determinations based on the provided opinion.  The Board has also considered the Veteran's contentions regarding his own disability and to the extent they go beyond what is within the realm of a lay-individual's general knowledge, the Board will not consider them as probative of the Veteran's current PTSD severity.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Similarly, the opinion from Dr. E.W.H and observations from the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of the Veteran's service-connected PTSD.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to the assignment of 70 percent rating for the entire period on appeal, but weighs against the assignment of a disability rating higher than 70 percent during that time period, for the Veteran's service-connected PTSD.  As such, the Veteran's claim has been granted in part and denied in part, with the benefit of the doubt rule being applied accordingly.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


II.  TDIU

The Board finds that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation throughout the appeal period.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this decision, the Board grants a 70 percent disability rating for PTSD throughout the appeal period.  Therefore, the schedular criteria for an award of TDIU have been met throughout the appeal period.

With the schedular criteria for an award of TDIU having been met, the Board finds that the Veteran has been unable to obtain or maintain substantially gainful employment for the entire period on appeal.  A review of the record shows that the Veteran completed some college courses but does not have a college degree.  Additionally, the Veteran's occupation for over sixteen years was as a truck driver. The Veteran indicates that he left this position because of "bad nerves."  The Veteran's contentions are strengthened by the September 2016 VA medical examination where the examiner opined that based on the Veteran's PTSD and review of the Veteran's past medical evaluations, the Veteran's condition impairs both physical and sedentary activities of employment.  Further the examiner stated that based on the Veteran's reaction to stress and interaction with others and difficulties with sleep, she does not contemplate the Veteran having any work environment unless the Veteran could find an environment that was completely isolated.  The Board notes that the likelihood of anyone finding such a position is small, and the Board would consider it impossible given the Veteran's previous work experience and educational background.  Given the Veteran's education and work history and the functional impairments resulting from his service-connected disabilities, the Board finds that he has been unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities for the entire period on appeal.  


ORDER

A rating, of 70 percent, but no greater, for PTSD, is granted for the entire period on appeal.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of VA monetary benefits.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


